Citation Nr: 1512886	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from May 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  The Veteran asserts that he has PTSD secondary to in-service stressors.  The Veteran alleges that that the stressor incidents occurred when he was deployed in support of Operation Provide Comfort in Turkey.   

In statements in support of his claim, the Veteran identified the following stressors:  1) the death of a fellow service member, T.B., who was shot and killed by another service member; and 2) going into Northern Turkey to bring down the bodies of Kurdish people who had died of freezing and starvation.  

With regard to the first stressor, in a September 2010 statement, the Veteran indicated that a service member on his ship, T.B., was shot by a Navy SEAL team member on the USS Ponce in October 1992.  He stated that the incident took place one compartment away from him.  

The RO made a formal finding of unavailability in December 2010 as to the reported stressor of the death of T.B.  The RO determined that the stressor statements submitted by the Veteran were contradictory of the evidence of record, based on the date provided.  The RO noted that Department of Defense Casualty listings recorded the homicide of T.B. in June 1991 (which differed from the reported date in 1992).  
  
A report of information dated in December 2010 notes that the Veteran reported that he was on the USS Austin, not the USS Ponce, when the death of T.B. occurred.  The Veteran submitted additional evidence in December 2010 pertaining to his service on the USS Austin, including a cruise book.  The cruise book was dedicated to T.B. and contained pictures of the crew members, including the Veteran.  Personnel records show that the Veteran was on the USS Austin from January 1991 to August 1991.  Based on this evidence, the Board finds that the Veteran's stressor of being aboard the USS Austin when the homicide of T.B. occurred is verified.   

Additional action is necessary to verify the Veteran's other reported stressor.  The information submitted by the Veteran includes a ships log for the USS Austin.  The ships log indicates that the USS Austin was deployed in January 1991 and participated in Operation Provide Comfort but does not describe specific operations performed in that period.  The RO should contact JSRRC to verify whether the crew of the USS Austin was involved in the recovery of Kurdish people in the mountains in Turkey. 

Finally, the evidence of record includes VA treatment records dated through January 2014.  On remand, the RO should request updated VA treatment records from January 2014 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file or Virtual VA all outstanding pertinent treatment records from the VA Medical Center in Memphis, from January 2014 to the present.  

2.  Contact the JSRRC to verify whether the USS Austin participated in the recovery of bodies in Northern Turkey during the period from January 1991 to August 1991.  If the JSRRC is only able to conduct a search for a three-month time period, then separate inquiries should be made for the January to March 1991, April to May 1991 and June to August 1991.

3.  Schedule the Veteran for an appropriate VA examination to determine whether a current acquired psychiatric disability is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

a) The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of stressors in service.

The examiner is advised that DOD casualty records confirm that a soldier was killed aboard the USS Austin when the Veteran was on the ship.   The examiner should be advised of any other stressor that is verified as a result of the required development.

b) If the examiner determines that the evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed acquired psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, including depression and adjustment disorder, had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the claim should be readjudicated.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




